Title: From James Madison to William Lewis, 25 October 1803 (Abstract)
From: Madison, James
To: Lewis, William


25 October 1803, Department of State. In answer to his letter of 20 Oct., informs Lewis that his “losses in the case of the Schooner Maria having happened since the 30th. Sept. 1800, they are not covered by the Treaties with France respecting the acquisition of Louisiana.” The papers Lewis submitted to the State Department respecting his claim will be forwarded to Livingston at Paris “with a direction to pursue the measures proper to obtain such redress” as his case “may be susceptible of.”
 

   
   Letterbook copy (DNA: RG 59, DL, vol. 14). 1 p.



   
   Letter not found, but the contents no doubt described Lewis’s claim for the value of his schooner Maria and its cargo of lumber, taken from him by a French frigate in Tobago in December 1802 (Lewis to JM, 15 Oct. 1804 [DNA: RG 76, Preliminary Inventory 177, Records Relating to French Spoliation Claims]).


